Citation Nr: 1737166	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-47 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

5.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for bilateral hearing loss.

6.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had a period of active duty service from April 1971 to April 1972 and served in Vietnam from September 1971 to April 1972.  He also had a period of other than honorable service from October 1973 to July 1976.  A June 2016 administrative decision found that the second period of service was dishonorable for VA purposes, and as such, the Veteran was not entitled to benefits based on that period of service.  The Veteran did not appeal that determination.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issues of entitlement to service connection for peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied claims for service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within one year of such notification. 

2.  The evidence received since the September 2003 rating decision, by itself, or in conjunction with previously considered evidence, is either cumulative or redundant of evidence previously of record or does not relate to an unestablished fact necessary to substantiate the underlying service connection claims for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § § 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the September 2003 rating decision is not new and material, and the claims for service connection for bilateral hearing loss and tinnitus are not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118.

In this case, the RO previously considered and denied the Veteran's claim for service connection for bilateral hearing loss in an October 1997 rating decision.  In that decision, the RO noted that the Veteran's service treatment records did not document hearing loss during his first period of service and that his second period of service was considered dishonorable.  The RO also acknowledged the Veteran's reports of noise exposure and hearing loss in service as well as a February 1993 opinion and a February 1997 VA examination report, but ultimately concluded that the hearing loss was not incurred or aggravated by service.  

The Veteran was notified of the October 1997 rating decision and of his appellate rights, but he did not appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Moreover, there was no new and material evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the October 1997 rating decision is final.

The Veteran later filed another claim for service connection for bilateral hearing loss and tinnitus, which was denied in a September 2003 rating decision.  In that decision, the RO again noted that there was no evidence of hearing loss during his honorable period of service and found that new and material evidence evidence had not been submitted.  The RO also indicated that the service treatment records were negative for any complaints, treatment, or diagnosis of tinnitus.  Although the RO acknowledged the Veteran's reports that his tinnitus began during service, the RO concluded that the evidence did not show that the claimed tinnitus was related to his first period of service, which was deemed honorable.

The Veteran was notified of the September 2003 rating decision and of his appellate rights, but he did not appeal. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Moreover, there was no new and material evidence submitted within one year of the decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the September 2003 rating decision is also final.

The evidence received since the September 2003 rating decision includes VA medical records, records from the Social Security Administration (SSA), VA examination reports, lay statements, and hearing testimony.

With respect to the VA medical records and SSA records, the Board notes that the majority of that evidence does not pertain hearing loss or tinnitus. To the extent that they do reference hearing loss or tinnitus, the Board finds that such evidence is cumulative in that the documents reiterate that the Veteran has current hearing loss and tinnitus and that he had military noise exposure, which were facts already acknowledged in the prior rating decisions.  Thus, these additional records are cumulative or redundant of evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claims, and do not raise a reasonable possibility of substantiating the claims. 

Regarding the VA examination reports, the Board notes that the Veteran was afforded VA examinations in March 2011 and April 2011.  Those examiners recorded a medical history that was redundant of the Veteran's prior reports.  The March 2011 VA examiner did not provide any etiology opinion, but the April 2011 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service, which actually weighs against the claim.  Thus, the VA examination reports are cumulative or redundant of evidence previously of record, do not relate to an unestablished fact necessary to substantiate the claims, and do not raise a reasonable possibility of substantiating the claims.  Moreover, to the extent that it could be argued that the examinations or the opinion were inadequate, the Board emphasizes that there is no duty to provide a VA examination or medical opinion unless new and material evidence has been presented. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

With respect to the lay statements and hearing testimony, the Board again finds such statements to be cumulative.  The Veteran has reported having noise exposure in service and experiencing hearing loss and tinnitus therein.  Such assertions were considered by the RO in the prior rating decisions, and the statements and testimony have not provided any additional information or detail.  Therefore, the lay statements and hearing testimony do not constitute new and material evidence.

Significantly, the evidence missing at the time of the September 2003 rating decision continues to be absent.  Specifically, there remains no evidence showing the Veteran's current bilateral hearing loss and tinnitus manifested in service or within one year thereafter or are otherwise causally or etiologically related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.


ORDER

New and material evidence not having been submitted, the claim for service connection for bilateral hearing loss is not reopened.

New and material evidence not having been submitted, the claim for service connection for tinnitus is not reopened.


REMAND

The Veteran has claimed that he developed peripheral neuropathy as a result of his exposure to herbicides while serving in the Republic of Vietnam.  The claims file does show that the Veteran served in the Republic of Vietnam during the Vietnam era, and he is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  As such, the Board finds that a VA medical examination is necessary to determine the nature and etiology of the Veteran's current peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Moreover, the Veteran's TDIU claim is inextricably intertwined with his peripheral neuropathy claims, as these claims could affect the outcome of the TDIU claim.  For this reason, the issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any peripheral neuropathy of the left and right lower and upper extremities that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral neuropathy is related to his military service, to include his herbicide exposure therein (regardless of the fact that such an association may not be presumed).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


